IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 47 EAL 2018
                                           :
                    Respondent             :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Judgment Order of
             v.                            :   the Superior Court at No. 2151 EDA
                                           :   2015 entered on December 29, 2017,
                                           :   affirming the Judgment of Sentence
JAHEED HYMON,                              :   of the Philadelphia County Court of
                                           :   Common Pleas at No. CP-51-CR-
                    Petitioner             :   0011353-2014 entered on June 17,
                                           :   2015


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Court of Common Pleas for imposition of an order consistent with this Court’s

opinion in Commonwealth v. Perfetto, 7 EAP 2018.